Citation Nr: 1431991	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  08-06 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas



THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973.

In a March 2013 decision, the Board of Veterans' Appeals (Board) denied the Veteran's claim for service connection for a psychiatric disorder, to include PTSD.  The Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a March 2014 memorandum decision, the Court vacated the March 2013 decision and remanded the claim to the Board for further adjudication consistent with the Court's decision.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The March 2014 Court decision, referencing argument contained in the Secretary's brief, noted that in addition to there being relevant records attached to the appellant's brief that were not considered in the March 2013 Board decision, there was an indication that "even more relevant medical records may be missing from the appellant's claims folder."  In this regard, the discussion with respect to the "missing" records referenced in the Secretary's brief was as follows: 

Second, review of medical records that are currently part of the RBA [record before the Agency] suggests that there are additional, potentially relevant documents missing from Appellant's claims folder:  In an April 13, 2011, post-discharge telephone follow-up note, the nurse requested a call back from Appellant "to see how he was doing."  . . . Likewise, in a March 6, 2012, medical note, the psychiatrist indicated that Appellant was "about to participate in SAC IOP again and is awaiting entry into the program."  . . . The RBA, however, contains no medical records dated between April 13, 2011, and February 24, 2012, and March 28, 2012, and November 13, 2012.

In light of the above, one of the bases for the Court's remand was to ensure that all relevant medical records are associated with the Veteran's claims file.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  As such, the AOJ upon remand will be requested to obtain any relevant VA treatment reports not currently associated with the record.  In this regard, the Virtual VA file currently reflects VA clinical records, that were associated with the Virtual VA file on April 3, 2013, dated from February 24, 2012, to March 28, 2012, and November 13, 2012, to April 2, 2013.  

Notably, the Court has determined that additional opinion is required which involves review of VA clinic records deemed to have been in the Board's constructive possession at the time of the March 2013 decision, and an addendum opinion regarding the significance of the Veteran's hospitalization in 1972 for habitual heroin abuse.  As the addendum opinion must be sought from the Veterans Health Administration (VHA), the Board must defer this aspect of the Court's remand pending return of the case to the Board, if further denied by the RO.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran identify any outstanding VA or non-VA treatment records.  After securing any necessary authorization from him, obtain all records that the Veteran identified.  

2.  Associate complete VA clinic records since April 1, 2011 (even if duplicative of records previously associated with the claims folder).  

3.  Thereafter, re-adjudicate the claim that has been remanded.  If any benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case and an appropriate time period to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

